


Exhibit 10(1)

 

American International Group, Inc.

 

Non-Management Director Compensation

(effective October 1, 2012)

 

1.                                       Annual cash retainer for all
non-management directors of $150,000, payable in four equal installments on the
first business day of each quarter in arrears of service.  No attendance fees
will be paid for Board meetings, including executive sessions.

 

2.                                       Additional cash retainer for
non-management members of committees as follows:

 

·                  Annual retainer for Chairman of the Audit Committee: $25,000

 

·                  Annual retainer for other committee Chairmen: $15,000

 

·                  Annual retainer for non-Chairmen committee members: $5,000
per committee

 

·                  No attendance fees will be paid for committee meetings

 

Retainers will be paid in four equal installments on the first business day of
each quarter in arrears of service.  As of October 1, 2012, directors may elect
to defer the amount of all cash retainers into Deferred Stock Units (“DSUs”)
under the AIG 2010 Stock Incentive Plan (the “Plan”).(1)

 

3.                                       Additional cash retainer for the
Chairman of the Board of $250,000, payable in four equal installments on the
first business day of each quarter in arrears of service.

 

4.                                       Annual grant of $50,000 in DSUs(1)
under the Plan.  Annual grants will be made on the date of the Annual Meeting.

 

5.                                       No quarterly retainer installment
payment will be paid to any director in the event that such director did not
attend at least 75% of the aggregate of all Board and Committee meetings (of
which he or she is a member) during the prior four quarters.

 

--------------------------------------------------------------------------------

(1)          The value of the DSUs received in connection with the deferral of
any retainer described above will be determined based upon the closing sale
price of AIG Common Stock on the date the retainer would otherwise be due.  The
value of the DSUs received as part of the annual grant described above will be
determined based upon the closing sale price of AIG Common Stock on the date of
the Annual Meeting.  DSUs include dividend equivalent rights that entitle the
director to a quarterly payment, in the form of DSUs, equal to the amount of any
regular quarterly dividend that would have been paid by AIG if shares of Common
Stock that underlie the DSUs had been outstanding. In the event any director
retires or otherwise ceases to be a director before the completion of his or her
full annual term of office, the delivery of all shares of Common Stock
underlying DSUs will be paid and/or delivered on the last trading day of the
month in which the director ceases to be a director.

 

--------------------------------------------------------------------------------
